COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 CHRISTOPHER ALLEN JONES,                         §
                                                                  No. 08-10-00018-CR
                   Appellant,                     §
                                                                     Appeal from the
 v.                                               §
                                                                 Criminal District Court
                                                  §
 THE STATE OF TEXAS,                                           of Jefferson County, Texas
                                                  §
                   Appellee.                                           (TC#90879)
                                                  §


                                           OPINION

       Christopher Allen Jones appeals his conviction, following a motion to adjudicate, for

aggravated robbery. Appellant was sentenced to 10 years’ imprisonment in the Institutional

Division of the Texas Department of Criminal Justice. Affirmed.

       Appellant’s appointed counsel has filed a brief in which she concludes that the appeal is

frivolous and without merit. Appellate counsel states that she has studied the record and has

found no error preserved for appeal that could serve as grounds for reversible error. The brief

meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493,

reh. denied, 388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional

evaluation of the record, and demonstrating why, in effect, there are no arguable grounds to be

advanced. See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978). A copy of counsel’s brief

has been delivered to Appellant, and Appellant has been advised of his right to examine the

appellate record and file a pro se brief. Appellant has filed a pro se brief, and the State has filed

a response to counsel’s anders brief.
       An appellate court may not address the merits of issues raised in an Anders brief, or those

raised in a pro se response. Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.Crim.App. 2005).

The Court may only consider: (1) whether the appeal is wholly frivolous, and issue an opinion

explaining that we have reviewed the record and found no reversible error; or (2) whether

arguable grounds for appeal exist, and if so, remand the case to the trial court so that new counsel

may be appointed to address those issues. Bledsoe, 178 S.W.3d at 826-27.

       Having carefully reviewed the record and counsel’s brief in this case, we agree that the

appeal is wholly frivolous and without merit. Further, we find nothing in the record that might

arguably support the appeal. Accordingly, the trial court’s judgment is affirmed.



December 8, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)




                                                -2-